354 S.W.2d 582 (1962)
John Wesley STATON, Appellant,
v.
The STATE of Texas, Appellee.
No. 34350.
Court of Criminal Appeals of Texas.
February 28, 1962.
No attorney for appellant on appeal.
Frank Briscoe, Dist. Atty, Samuel H. Robertson, Jr., Carl E. F. Dally, I. D. McMaster, Jr., Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Judge.
Appellant was convicted of the offense of unlawfully carrying a pistol and his punishment assessed at a fine of $200.
Trial was before the court without a jury.
Officer J. D. Liles testified that on the night in question, he stopped the appellant and issued him a ticket for speeding after he had observed appellant traveling at a "high rate of speed" and "exceeding" the speed limit on Telephone Road in the city of Houston. Officer Liles stated that appellant had been drinking, was belligerent and that he was carried to the police station by other officers. He further testified that he proceeded to search the appellant's automobile and as a result of the search found a pistol in the front seat which had one shell in the chamber and eight in the slip.
Appellant did not testify or offer any evidence in his behalf and no brief has been filed in his behalf.
Appellant's sole contention in the trial court was that his arrest by Officer Liles for speeding was unlawful and the subsequent search of his automobile without a warrant was illegal.
The testimony of Officer Liles that he observed appellant violating a traffic law by speeding authorized his arrest without a warrant and the incidental search of his automobile. Art. 803 Vernon's Ann.P.C. Scott v. State, 134 Tex. Crim. 193, 114 S.W.2d 565; Linthicum v. State, 134 Tex.Cr. R. 608, 116 S.W.2d 714; Minor v. State, Tex.Cr.App., 219 S.W.2d 467, and Douglas v. State, Tex.Cr.App., 318 S.W.2d 643.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.